Title: To George Washington from John Dawson, 27 March 1789
From: Dawson, John
To: Washington, George



Sir
Alexandria Friday Eveng [27 March 1789]

The hurry of the Stage will deprive me of the honour of waiting on you agreeably to my intention.
On monday Last two senators & four members of the house of delegates were wanting to make a Congress—on that day Mr Elmer from New Jersey, Messrs Climer, Fitzsimons, Scott & Carrol left Philadelphia, & Mr Reid, Wilmington; we may therefore conclude, with certainty, that both houses were formed, on Wednesday or yesterday—Mr Chs Thompson will probably be sent forward to announce to the President his appointment. With much respect, I am Yr most Obt

J. Dawson

